Citation Nr: 1127338	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-25 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for shin splints of the left leg.  

2.  Entitlement to an increased rating in excess of 10 percent for shin splints of the right leg.  

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served in both the National Guard and in the Regular Army.  He served on active duty for training with the National Guard from August 4, 1988 to November 11, 1988.  He continued to serve with the National Guard and had periods of inactive duty for training.  He then joined the Regular Army and served on active duty from March 27, 2000 to October 2, 2001.  

This issue comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO continued the previous rating for right and left leg shin splints at 10 percent each.  The RO also continued a previous denial for a claim for service connection for PTSD.  

The RO denied service connection for PTSD in a September 2003 rating.  Notice was sent to the Veteran at his last address of record.  In April 2004, he contacted the RO regarding the status of his claim and provided a new address.  The Veteran sent in several statements regarding his PTSD claim in June 2004.  The Board construes the April 2004 claim for service connection for PTSD as a notice of disagreement and will consider the claim on a de novo basis.  

In April 2009, the Veteran testified at a decision review officer (DRO) hearing.  A copy of the transcript has been associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  

REMAND

There are several records in the file from the Social Security Administration (SSA), including a favorable disability determination, from September 2006.  The RO requested SSA records twice (September and October 2010), but did not receive a negative response.  The records are potentially relevant since there is an overlap between the appeal period and the time during which the Veteran's SSA claim was pending.  

On remand, the AMC should request records from the SSA until the records are either obtained or a negative reply is received.  

In Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD was not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  As a result, VA must adjudicate whether any and all diagnosed psychiatric disabilities are related to his service.  Additionally, the Veteran filed a claim for depression in June 2006 and it was not adjudicated.  

Further development must be undertaken as to whether the Veteran was in combat during his period of regular Army active duty service.  At the April 2009 DRO hearing, the Veteran alleged that he was in combat while serving in Kosovo while in service from April 2000 to October 2000; he said he was subjected to gunfire.  In an April 2003 VA mental health record, the Veteran described traumatic experiences: "being shot at, killing someone, seeing others wounded and killed, and seeing body parts all about."  An August 2003 VA PTSD examination report states: "Traumatic stress was being shot at, explosives all around, pulling the trigger."  (See also allegations in the Veteran's April 2004 claim, a June 2004 stressor statement, an April 2007 VA psychology record, and in testimony from the April 2009 DRO hearing.)  

The Veteran served in the Alabama Army National Guard (ARNG) until March 26, 2000 and then enlisted in the regular Army on March 27, 2000; his personnel file only covers the ARNG period of service (see Current and Previous Assignments and DD 214).  The Veteran's DD 214 shows that his last active duty assignment and major command in the Army was with: A CO, 1/6 FA BN (A Company, 1st Battalion, 6th Field Artillery).  A quick internet search for this unit reveals support for the allegation that the unit was deployed to Kosovo from Bamberg, Germany for at least part of the time period from April to October 2000, however there are some service treatment records that tend to show the Veteran was in Bamberg for part of this time period.  As nothing is conclusive on the matter, further development is needed.  

On remand, the AMC should check the National Personnel Records Center (NPRC) or other appropriate repository for service personnel records for the last period of active duty Army service.  An August 2002 personnel information exchange system (PIES) request shows that separation documents were requested and that there were no ARNG documents other than a DD 214.  This response is not dispositive regarding all service personnel records from the March 2000 to October 2001 regular Army period of service.  

Additionally, the AMC should request information from the U.S. Army and Joint Service Records Research Center (JSRRC) showing the location of the Veteran's unit or morning reports regarding gunfire involvement with the Veteran's unit in June 2000 (service treatment records show the Veteran was in South Carolina and Bamberg, Germany from April to May 2000).  For more information, refer to the April 2009 DRO hearing transcript on pages 2 through 3.  

There is only one record specific to mental health in service in the file, although other records touch on it (see an April 200 primary care manager report and a May 2001 orthopedic record).  A July 2001 report of mental status evaluation shows the Veteran was normal, except that he had a depressed mood or affect.  The mental health noncommissioned officer and the psychiatrist said the Veteran had adequate capacity and was able to understand.  However, he was being evaluated for medication adjustment and stress reduction counseling.  He was on profile for depression and in a "stressful field environment that is increasing his level of anxiety, stress, and sleep problems."  It was recommended that the Veteran be "returned to Bamberg" for duty in a less stressful environment.  A September 2001 medical statement of option shows the Veteran opted not to get a separation examination.  

At the DRO hearing, the Veteran said he had difficulties adjusting to living in the barracks, getting along with his superiors and physical problems.  (Transcript, P 5.)  He also "had alcohol problems."  Id.  He was referred to mental health and the chaplain while in service by his commander.  Id.  He said he was going to mental health twice a week and was prescribed medication sometime after he was in Kosovo.  (Transcript, P 6.)  

All service treatment records appear to be in the file, however, on remand, mental health records from the March 2000 to October 2001 period of Army service should be requested from the NPRC or other appropriate repository.  

Finally, after the above development has been completed, the Veteran should be scheduled for a new VA examination.  The claims file should be available to the examiner.  Explain to the examiner whether any stressor from any Kosovo service has been verified and the circumstances of the Veteran's service.  The examiner should consider all records in the file and indicate whether there is a 50 percent probability or greater that clinical onset began in service or is otherwise related to active service.  Complete rationale must be given for this opinion.  If the examiner cannot make a determination or opinion, the examiner must state why no opinion may be made.  

The case must be re-adjudicated taking into account the PTSD combat presumption and newer fear-based presumption under 38 C.F.R. § 3.304(f)(2) and (3) (2010).  

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA, all records related to the Veteran's claim for Social Security benefits.  Associate these records with the claims file.  A negative response is requested and should be documented in the file.  

2. Request from the NPRC or other appropriate repository the Veteran's service personnel records from the March 26, 2000 to October 2, 2001 period of active duty Army service.  A negative reply is requested and should be documented in the file.  If these records are unavailable, notify the Veteran.  

3. Request from the NPRC or other appropriate repository the Veteran's mental health records from the March 26, 2000 to October 2, 2001 period of active duty Army service.  A negative reply is requested and should be documented in the file.  If these records are unavailable, notify the Veteran.  

4. Thereafter, if a stressor is not corroborated, supply the JSRRC with any relevant copies of the Veteran's service personnel records, request the JSRRC provide information to corroborate the Veteran's claimed in-service stressor.  The Veteran alleges being in combat in Kosovo in June 2000.  All pertinent information should be associated with the claims file.  A negative response should be documented.  

5. Thereafter, schedule the Veteran for a new VA examination that determines the nature, extent, and etiology of any psychiatric disability.  The examiner should be notified whether any claimed stressor has been corroborated or whether the Veteran served in an area of hostile military or terrorist activity.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file. All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the veteran currently suffers from PTSD related to a corroborated stressor or his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions.  

6. Readjudicate the claim for service connection for a psychiatric disability.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

